Shaw, C. J.
The magistrate is required to reduce the complaint to writing, and “ cause the same to be subscribed by the complainant.” Rev. Sts. c. 135, § 2. It is not certain that this complaint was reduced to writing before it was sworn to. It cannot be ascertained that this signature was made for the purpose of authenticating the whole complaint. The cases cited, relating to the attestation of wills and the signing of memoranda under the statute of frauds, do not apply. Such looseness and carelessness in instituting criminal proceedings are not to be encouraged. Judgment arrested.